Citation Nr: 0209220	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  95-40 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from July 1979 to 
March 1988.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
February 1995, by the Houston, Texas Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for multiple sclerosis.  The notice of 
disagreement with that determination was received in May 
1995.  The statement of the case was issued in October 1995, 
and the substantive appeal was received in November 1995.

In August 1999, the Board remanded the case to the RO for 
further development.  That development was completed and the 
appeal was returned to the Board in April 2002.  


FINDINGS OF FACT

The veteran's current multiple sclerosis began during 
service.  


CONCLUSION OF LAW

Multiple sclerosis was incurred during active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Because this decision grants the veteran's appeal, there is 
no need for further assistance in substantiating his claim.  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).

III.  Legal analysis.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2001).  In addition, certain chronic 
diseases, including multiple sclerosis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within seven years of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307(e), 3.309.  

Where evidence shows a chronic condition in service, or 
during an applicable presumptive period, the same condition 
shown at any time after service will be service connected, 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b).

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; and 
(3) a connection between service and the disability. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The service medical records establish that the veteran was 
seen in service for joint pain particularly involving his 
lower extremities.  Physical examination conducted at that 
time showed objective findings of tenderness over the tibias 
and distal epicondylar regions of the femurs; he also 
described discomfort with ambulation that required the use of 
crutches.  A bone scan revealed stress injury.  X-ray 
findings were consistent with periostitis.  The final 
diagnosis was bilateral lower extremity periostitis secondary 
to overuse stress.  

Post-service medical records reflect that the veteran 
continued to receive clinical attention and treatment for 
multiple joint pain and, in January 1993, was diagnosed with 
possible multiple sclerosis.  Subsequently, in June 1993, 
following a neurological evaluation, the examiner concluded 
that the diagnosis could be changed from possible multiple 
sclerosis to definite multiple sclerosis.  Therefore, the 
record clearly documents a continuity of the symptoms from 
service, and a finding of multiple sclerosis during the 
seven-year period following the veteran's discharge from 
military service.  

While some medical examiners have indicated that diagnostic 
testing failed to reflect conclusive evidence of multiple 
sclerosis, the medical evidence of record is replete with 
various diagnostic findings relative to the veteran's 
neurological disorder, including findings of multiple 
sclerosis.

It is noteworthy that while the recent VA examiner noted that 
he was unable to confirm a definite diagnosis of multiple 
sclerosis, he acknowledged that the veteran's symptoms did 
start in October 1986.  The examiner was unable to rule out a 
current diagnosis of multiple sclerosis, and other medical 
professional have concluded that the veteran does have that 
disease.  The Social Security Administration has awarded 
benefits, in part, based on multiple sclerosis.  In short, 
the evidence is in equipose as to whether the veteran has 
multiple sclerosis.  Resolving that question in the veteran's 
favor, the Board finds that he does have multiple sclerosis 
currently.  Since the current multiple sclerosis was found to 
a compensable degree during service, and the initial 
manifestations have been traced to symptoms noted during 
service, service connection for multiple sclerosis is 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309.  


ORDER

Service connection for multiple sclerosis is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

